Title: To James Madison from George Jackson, 5 February 1801
From: Jackson, George
To: Madison, James


Sir,
Washington 5th Feby. 1801
I have directed some Letters to my son John, to the post office in Orange County. If he should not be there will you be so obliging as to inclose them back to me at this place, where I expect to be untill the third of March next.
Congress progresses very slow in business and I expect they will continue so till this Day week, and then too if no President is chosing. I have no Doubt but very greate anxiety is all over this greate union to know the result of the 11th Instant. I am sure it is with us. Those who call themselves Fedrealists, Appear to be detorminged to not give up Mr Burr, and in answer to this, those who call themselves Republicans are as desided not to give up Jefferson such is the party spirit, this puts me in mind of the observation I made to you on my way to this place, which was that the freinds of Jefferson might be put in a dilemma tho they could carry the Election, your remark (I well remember) was that admiting it was so, congress would not hesitate to Deside and Mr Burr would give way &c. How correct my information is I will not pretend to say, but I am informed that Mr Duvall (one of the Electors of Maryland) would have Dropt Mr Burr, onaly through you, that was, Burr would lose two or three votes in Virginia, tho this information I Doubted—bouth partys in congress have hild and continue to hold caucus on the occasion, and what gives me an aditional hope in our Triumph is the caucus, the Republicans from the States of New York and New Jersey hild last Saterday, the result of which Mr Kitchall Doctr Conditt, and several others have told me (tho it is yet a secret with the feds.) they meet for the express purpose to pledge themselves to each other and detorming so to do A Majority of the Representatives from both those states where present, in course Mr Linn, a very suspicious character on both sides, the fact is both partys have been Jealous of his vote and none certain and it has been a bye word with Jersey (I am told) that their state was ecqualy divided by feds and antifeds, 2½ on both sides. However the business is now fixt, And the Men of order and good government (as they call themselves) most give way or there will be no President, and let the Senate assume the power if they dare. I very often tell some of them, take cair of your Banks & paper currency. If you will not give us Jefferson for President, onaly Suffer an Interregum to take place & see if your small states will ever get so much power in your hands agane; I confess I have no Doubt if I let any reason take place, but Jefferson will take the Presidential chair on the 4th. March next; I have no doubt but the regection of the French Treaty by the Senate has come to your knowledge. If so, give me leave to informe you that Honble. Body yersterday reconsidred their vote and have advised the ratification, by expunging the second Article and Limiting its duration to 8 years.
I pray you to present my best wishes to Mrs Madison and famoly and please to accept of them yourself and beleve me to be very respectfully your most Obedent Sert.
G: Jackson
NB Tell Mrs Madison I have been unfortunate anough to lose one of my children, the last Mail brought the disagreeable newes of his Death it was my yongest Son, he died the 11th ultimo.
G: J
